This is a motion to quash a writ of error under Section 4639 C. G. L., 2920 R. G. S., which provides that Courts of error have power to quash proceedings in all cases in which error does not lie, or where they are taken against good faith or merely for delay.
To determine the motion the Court has been compelled to make an examination of the voluminous transcript of *Page 154 
the record brought here on this appeal, and from such examination the Court is satisfied that no reversible error was committed by the Court below.
Therefore the motion to quash or dismiss the proceedings in error will be denied and the judgment affirmed on the principles stated by this Court in Roberts Bros. vs. Langford, 99 Fla. 1268, 128 Sou. Rep. 810.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN, J., concur in the opinion and judgment.
                  ON PETITION FOR A REHEARING.
On Motion to Quash writ of error as frivolous, motion denied and judgment affirmed October 24, 1932. On petition for rehearing as to the judgment of affirmance, petition denied.